Citation Nr: 0205038	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of either knee or hip, including as secondary to 
service-connected fractured left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from December 1982 to July 
1992.

The current appeal arose from an October 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  




The RO granted entitlement to service connection for a 
fractured left foot with assignment of a 10 percent 
evaluation, and denied entitlement to service connection for 
left shoulder and bilateral knee and hip disorders.

In January 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a left shoulder 
disorder, and remanded the claims of entitlement to service 
connection for bilateral knee and hip disorders to the RO for 
further development and adjudicative actions.

In February 2002 the RO affirmed the denials of entitlement 
to service connection for bilateral knee and hip disorders to 
include as secondary to the service-connected fractured left 
foot.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

A chronic acquired disorder of either knee or hip was not 
shown in active service, is not demonstrated by the post 
service evidence of record, nor has any been shown as 
causally related to the service-connected fractured left 
foot.


CONCLUSION OF LAW

A chronic acquired disorder of either knee or hip was not 
incurred in or aggravated by active service, nor is any 
proximately due to, the result of, or aggravated by the 
service-connected fractured left foot.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 
3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The report of general medical examination for enlistment 
conducted in June 1982 shows that the clinical evaluation of 
the lower extremities was indicated as normal.  On the report 
of medical history portion of the examination the veteran 
denied a history of bone, joint or other abnormality, and 
"trick" or locked knee.  The December 1987 periodic general 
medical examination report was also negative for any 
pertinent abnormalities.

In April 1992 the veteran was x-rayed for complaints of 
bilateral hip pain.  Left hip pain was said to be worse with 
lifting or pushing.  Clinical examination revealed no 
abnormalities.  The x-ray report shows that examination of 
both hips revealed no significant bony, articular, or soft 
tissue abnormalities.  The radiologic impression was normal 
hips.

An October 1992 military medical facility report shows the 
veteran reported a six month history of left hip and knee 
pain.

The veteran filed a claim of entitlement to service 
connection for chronic acquired knee and hip disorders in 
June 1993.

VA conducted a general medical examination of the veteran in 
September 1995.  It was noted as history that he had 
undergone repositioning of the left sesamoid bone in June 
1991.  The veteran stated that after the left foot surgery, 
his left hip and knee began hurting.  

X-rays taken in 1992 were reported as normal.  The veteran 
complained that his left knee and hip hurt constantly and 
were stiff in the mornings.  Radiographic studies were 
ordered.  The examiner pertinently diagnosed constant left 
knee and hip pain and stiffness since left foot surgery in 
June 1991.



Medical reports dated in February 1996 from BJB (initials), 
MD, shows it was noted that the veteran did not mention his 
knees or hips much, but when pressed further, stated that his 
hip became painful if he walked too long.  Hip examination 
was entirely within normal limits and pain free with no 
crepitus or other abnormalities.  

Left knee examination revealed full functional range of 
motion with 1+ lateral instability.  Right knee examination 
revealed trace lateral instability with no anterior/posterior 
or rotational instability.  There was no knee joint or 
patellar crepitus of either knee.  A scar seen on the medial 
malleolus was said by the veteran to have been present since 
childhood.  The examination diagnosis was complaints of left 
hip pain with normal left hip examination.  X-rays of the 
left hip were normal.

VA conducted a special orthopedic examination of the veteran 
in November 1996.  On musculoskeletal examination he was 
noted to have 5/5 muscle strength in both lower extremities.

Associated with the claims file in October 1998 were VA 
medical treatment reports referable to evaluations conducted 
during the mid 1990's.  These records show that symptomatic 
complaints of pain included the knees and hips; however, no 
chronic acquired abnormalities were diagnosed.

The RO scheduled the veteran for examinations as directed by 
the Board in November 1998, January 1999, and April 1999.  
Initially the veteran reported not having received notice to 
report for examination, and subsequently related that he was 
working.  No explanation was given for the third time to 
report for examination either by the veteran or his 
representative.






Criteria

In order to establish service connection for a claimed 
disability the facts must show demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).





The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disability, which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001);  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim will be denied.  38 C.F.R. 
§ 3.655(a)(b) (2001).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub. nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
generally Holiday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical or 
lay evidence necessary to substantiate the claims.  By virtue 
of the rating determinations issued during the pendency of 
this appeal, including the statement of the case and 
supplemental statement of the case, and associated 
correspondence, the veteran was given notice of the laws and 
regulations pertaining to service connection and secondary 
service connection.

In addition, rationales were provided explaining why 
favorable determinations could not be made with respect to 
the service connection issues.  In doing so, the RO provided 
notice of what evidence was needed to substantiate the 
veteran's claims.  In addition, the RO sent notice to the 
veteran in November 1998, January and April 1999, of the 
scheduling of an examination pursuant to the Board's January 
1998 remand.

Thus, the duty to notify has been sufficiently complied with.  
See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.

In particular, the RO has obtained the veteran's service and 
post service military medical facility records, VA records of 
post service treatment, and has afforded the veteran 
examinations.  As noted above, the veteran failed on three 
occasions to report for examinations.  While explanations 
were given for the first two failures to report, no reason 
has been given for the third failure to report for 
examination.

The veteran or his representative have not identified the 
existence of any relevant evidence that has not already been 
requested and/or obtained by the RO.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. § 5103 
and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of this appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO of the 
veteran's claims would only serve to a further delay of their 
resolution.

Therefore, no purpose will be served in remanding this matter 
simply for initial consideration of the VCAA by the RO.  Such 
a remand would result in additional and unnecessary burdens 
on VA, with no benefit flowing to the veteran.

The Court has said that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).




Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

After careful review of the evidence of record, the Board is 
of the opinion that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for chronic acquired disorders of the knees and 
hips, including as secondary to the service-connected 
fracture left foot.

In this regard, the Board notes that the service and post 
service medical evidence of record is totally devoid of any 
chronic acquired disorder of either knee or hip, muchless any 
found to be secondary to the service-connected fracture left 
foot.  As no disorder of either knee or hip is shown by the 
evidence of record, there exists no basis upon which to 
predicate consideration of a grant of entitlement to service 
connection.  The veteran was given the opportunity on three 
separate occasions to report for an examination which may had 
shed additional light on his claims. He did not report for 
those examinations and the Board must consider his claims on 
the basis of the evidentiary record.  38 C.F.R. § 3.655 
(2001).  

As the Board noted earlier, chronic acquired disorders of 
either knee or hip not having been shown by the entire 
evidentiary record, the veteran's claims must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran's own opinions and statements that he has chronic 
acquired disorders of his knees and hips as secondary to 
service or his service-connected fractured left foot are not 
competent evidence in this case.  While a lay person, such as 
the veteran who is not educated or possesses any knowledge or 
training in medical sciences, is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to  a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Neither is the 
Board competent to supplement the record with its own 
unsubstantiated medial conclusions as to whether the veteran 
has a current disability involving the knees or hips related 
to service or to a service-connected disability.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claims of entitlement to 
service connection for chronic acquired disorders of the 
knees and hips, including as secondary to the service-
connected fractured left foot.  Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired 
disorder of either knee or hip, including as secondary to the 
service-connected fractured left foot, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

